DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA                   Doc 93    Filed 05/14/20 Entered 05/14/20 15:55:20    Desc Main
                                                        Document      Page 1 of 27




              UNITED STATES BANKRUPTCY COURT DISTRICT
              OF NEW JERSEY
              Caption in Compliance with D.N.J. LBR 9004-1(b)
              Edmond M. George, Esquire
              Turner N. Falk, Esquire
              OBERMAYER REBMANN MAXWELL & HIPPEL LLP
              1120 Route 73, Suite 420
              Mount Laurel, NJ 08054-5108
              (856) 795-3300
              Counsel to Debtors

              In re:
                                                                                  Case No. 19-31483 (ABA)
              EDWARD J. HOVATTER and KIMBERLY
              MACALUSO HOVATTER,                                                  Chapter 11

                                                   Debtors.                       Judge: Andrew B. Altenburg



                 SECOND MODIFIED PLAN OF THE DEBTORS EDWARD J. HOVATTER AND
                               KIMBERLY MACALUSO HOVATTER

                       Debtors/Plan Proponents respectfully submit their Plan of Reorganization pursuant to

            Chapter 11, Title 11 of the United States Code, in the form annexed hereto and made a part

            hereof.



            Dated:       5/12/2020                               ______________________
                                                                 Edward J. Hovatter


            Dated:        5/12/2020                              ______________________
                                                                 Kimberly Macaluso Hovatter




            Local Form 19. New January 2001.
            OMC\4828-4712-1595.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA               Doc 93         Filed 05/14/20 Entered 05/14/20 15:55:20                                       Desc Main
                                                         Document      Page 2 of 27



                                                           TABLE OF CONTENTS

                                                                                                                                                 Page
               I.         INTRODUCTION .................................................................................................. 1 1

              II.         CLASSIFICATION ................................................................................................. 2
                     A.      General Overview ................................................................................................           2
                     B.      Definitions ............................................................................................................    2
                     C.      Unclassified Claims .............................................................................................           9
                             1.      Administrative Expenses and Fees ..........................................................                         9
                             2.      Priority Tax Claims .................................................................................              11
                     D.      Classified Claims and Interests ............................................................................               11
                             1.      Classes of Secured Claims ......................................................................                   11
                             2.      Priority Non-Tax Claims .........................................................................                  15
                             3.      Class of General Unsecured Claims .........................................................                        15
                             4.      Class of Retained Interests……………………………………………...                                                                    18
                                                                                                                                                        12
                     E.      Acceptance or Rejection of Plan ..........................................................................                 18
                     F.      Means of Effectuating the Plan ............................................................................                12
                                                                                                                                                        18
                             1.     Funding for the Plan .................................................................................              18
                             2.     Post-Confirmation Management .............................................................                          19
                             3.     Disbursing Agent .....................................................................................              19
              III.   TREATMENT OF MISCELLANEOUS ITEMS ............................................................ 19
                     A.      Executory Contracts and Unexpired Leases ........................................................                          19
                             1.      Assumptions ............................................................................................           19
                             2.      Rejections ................................................................................................        20
                     B.      Changes in Rates Subject to Regulatory Commission Approval ..........................                                      21
                     C.      Retention of Jurisdiction ......................................................................................           21
                     D.      Procedures for Resolving Contested Claims ........................................................                         22
                     E.      Notices under the Plan .........................................................................................           22
             IV.     EFFECT OF CONFIRMATION OF PLAN .................................................................... 22
                     A.      Discharge .............................................................................................................    22
                     B.      Revesting of Property in the Debtors ....................................................................                  23
                     C.      Modification of Plan ............................................................................................          234
                     D.      Post-Confirmation Conversion/Dismissal ...........................................................                         24
                     E.      Post-Confirmation Quarterly Fees .......................................................................                   24




                                                                               I
            OMC\4828-4712-1595.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 93      Filed 05/14/20 Entered 05/14/20 15:55:20          Desc Main
                                                   Document      Page 3 of 27




                                                              I.

                                                        INTRODUCTION

                       Edward Hovatter and Kimberly Macaluso Hovatter (collectively the “Debtors”) are

            husband and wife, and the debtors in possession in this Chapter 11 bankruptcy case. On

            November 14, 2019, the Debtors commenced a bankruptcy case by filing a voluntary Chapter

            11 petition under the United States Bankruptcy Code (“Bankruptcy Code”), 11 U.S.C. §§ 101

            et seq. This document is the Chapter 11 plan (“Plan”) proposed by the Debtors

            (“Proponents”). Sent to you in the same envelope as this document is the Disclosure

            Statement which has been approved by the United States Bankruptcy Court for the District of

            New Jersey (the “Court”), and which is provided to help you understand the Plan.

                    This is a plan of reorganization. In other words, the Proponents seeks to accomplish

            payments under the Plan by the liquidation of certain of their assets including claims for

            recovery under state law and the Code, the sale of the Debtors’ rental property in Hammonton,

            New Jersey and a contribution of new value by a non-Debtor trust. The Plan contemplates

            current payments to certain parties, and for the payment of certain Secured Claims from the

            proceeds of sale of the asset securing those claims, or over time. Payments to professionals,

            taxes and unsecured creditors are pursuant to a “waterfall” plan, where moneys generated post-

            confirmation are paid out in order of priority, first to Administrative claims, then to Priority

            claims and them ultimately General Unsecured claims. The Debtors will commit assets with a

            value equal to the Completion Amount, equivalent to their projected excess cash flow over

            expenses for a period of five years from the Effective Date. The Effective Date of the proposed

            Plan is the date on which the order confirming the Plan becomes final.



                                                              1
            OMC\4828-4712-1595.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 93      Filed 05/14/20 Entered 05/14/20 15:55:20             Desc Main
                                                   Document      Page 4 of 27




                                                               II.

                       CLASSIFICATION AND TREATMENT OF CLAIMS AND INTERESTS

            A.       General Overview

                    As required by the Bankruptcy Code, the Plan classifies claims and interests in various

            classes according to their right to priority of payments as provided in the Bankruptcy Code. The

            Plan states whether each class of claims or interests is impaired or unimpaired. The Plan provides

            the treatment each class will receive under the Plan.

            B.       Definitions

            Scope of Definitions. For purposes of this Plan, except as expressly otherwise provided or unless

            the context otherwise requires, all capitalized terms not otherwise defined shall have the meanings

            assigned to them in this Section of the Plan. In all references herein to any parties, persons, entities,

            or corporations, the use of any particular gender or the plural or singular number is intended to

            include the appropriate gender or number as the text may require.

            1.       Administrative Expense shall mean any cost or expense of administration of the Chapter

                     11 case allowable under Section 507(a) of the Bankruptcy Code, including, without

                     limitation, any actual and necessary expenses of preserving the estate of the Debtors, any

                     actual and necessary expense of operating the business of the Debtors, any indebtedness

                     or obligation incurred or assumed by the Debtors in connection with the conduct of their

                     business or for the acquisition or lease of property or the rendition of services to the

                     Debtors, all allowances of compensation and reimbursement of expenses, any fees or

                     charges assessed against the estate of any Debtor under Chapter 123, Title 28, of the

                     United States Code, and the reasonable fees and expenses incurred by the Proponent in



                                                               2
            OMC\4828-4712-1595.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 93      Filed 05/14/20 Entered 05/14/20 15:55:20             Desc Main
                                                   Document      Page 5 of 27



                     connection with the proposal and confirmation of this Plan. This includes fees and costs

                     of counsel Obermayer Rebmann Maxwell & Hippel LLP, and the Debtors’ Chapter 11

                     accountants at Miller Coffey Tate LLP.

            2.       Affirmative Litigation means the claims for affirmative recovery the Debtors possess

                     against third parties, including those described in the Disclosure Statement Part II.E.

            3.       Allowed when used as an adjective preceding the word “Claims” shall mean any Claim

                     against of the Debtors, proof of which was filed on or before the date designated by the

                     Bankruptcy Court as the last date for filing proofs of Claim against such Debtor, or, if no

                     proof of claim or Equity Interest is filed, which has been or hereafter is listed by the

                     Debtors as liquidated in amount and not disputed or contingent and, in either case, a Claim

                     as to which no objection to the allowance thereof has been interposed with the applicable

                     period of limitations fixed by the Plan, the Bankruptcy Code, the Federal Rules of

                     Bankruptcy Procedure, Local Rules, or as to which any objection has been interposed and

                     such Claim has been allowed in whole or in part by a Final Order. Unless otherwise

                     specified in the Plan, “Allowed Claim” shall not, for purposes of computation of

                     distributions under the Plan, include interest on the amount of such Claim or Equity

                     Interest from and after the Petition Date.

            3.       Allowed Administrative Expense shall mean any Administrative Expense allowed

                     under Section 507(a)(1) of the Bankruptcy Code.

            4.       Allowed Unsecured Claim shall mean an Unsecured Claim that is or has become an

                     Allowed Claim.

            5.       Bankruptcy Code shall mean the Bankruptcy Reform Act of 1978, as amended, and as

                     codified in Title 11 of the United States Code.



                                                                  3
            OMC\4828-4712-1595.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 93      Filed 05/14/20 Entered 05/14/20 15:55:20          Desc Main
                                                   Document      Page 6 of 27



            6.       Bankruptcy Court shall mean the United States Bankruptcy Court for the District of

                     New Jersey having jurisdiction over the Chapter 11 Case and, to the extent of any

                     reference made pursuant to 28 U.S.C. Section 158, the unit of such District Court

                     constituted pursuant to 28 U.S.C. Section 151.

            7.       Bankruptcy Rules shall mean the rules and forms of practice and procedure in

                     bankruptcy, promulgated under 28 U.S.C. Section 2075 and also referred to as the

                     Federal Rules of Bankruptcy Procedure.

            8.       Business Day means and refers to any day except Saturday, Sunday, and any other day on

                     which commercial banks in New Jersey are authorized by law to close.

            9.       Chapter 11 Case shall mean the instant case under Chapter 11 of the Bankruptcy Code in

                     which Edward J. Hovatter and Kim Macaluso Hovatter are the Debtors.

            10.      Claim shall mean any right to payment from the Debtors whether or not such right is

                     reduced to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,

                     disputed, undisputed, legal, equitable, secured, or unsecured; or any right to an equitable

                     remedy for breach of performance if such breach gives rise to a right of payment from the

                     Debtors whether or not such right to an equitable remedy is reduced to judgment, fixed,

                     contingent, matured, unmatured, disputed, undisputed, secured, or unsecured, and all

                     claims as such term is defined in Section 101(5) of the Bankruptcy Code.

            11.      Class shall mean a grouping of substantially similar Claims for common treatment

                     thereof pursuant to the terms of this Plan.

            12.      Code shall mean Title 11 of the United States Code, otherwise known as the Bankruptcy

                     Code.




                                                               4
            OMC\4828-4712-1595.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 93      Filed 05/14/20 Entered 05/14/20 15:55:20          Desc Main
                                                   Document      Page 7 of 27



            13.      Completion Amount means the amount of Plan funding that complies with Sections

                     1129(a)(7), (a)(15) and (b)(2), as defined in the Disclosure Statement Part III.D.2.

            14.      Confirmation shall mean the entry of an Order by this Court approving the Plan in

                     accordance with the provisions of the Bankruptcy Code.

            15.      Confirmation Hearing shall mean a hearing conducted before the Bankruptcy Court for

                     the purpose of considering confirmation of the Plan.

            16.      Confirmation Order shall mean an Order of the Bankruptcy Court confirming the Plan in

                     accordance with the provisions of Chapter 11 of the Bankruptcy Code.

            17.      Creditor shall mean any person that has a Claim against the Debtors that arose on or

                     before the Petition Date or a Claim against the Debtors’ estate of any kind specified in

                     section 502(g), 502(h) or 502(i) of the Bankruptcy Code. This includes all persons,

                     corporations, partnerships, or business entities holding claims against the Debtors.

            18.      Debt means, refers to and shall have the same meaning ascribed to it in Section 101(12) of

                     the Bankruptcy Code.

            19.      Debtors shall mean Edward Hovatter and Kimberly Macaluso Hovatter, collectively.

            19.      Disbursing Agent shall mean Kimberly Macaluso Hovatter or any party appointed by

                     Debtors and subject to Court approval, which shall effectuate this Plan and hold and

                     distribute consideration to be distributed to holders of Allowed Claims pursuant to the

                     provisions of the Plan and Confirmation Order.

            20.      Disclosure Statement means and refers to the Disclosure Statement filed by the Debtors

                     as required pursuant to Section 1125 et seq. of the Bankruptcy Code, as amended from

                     time to time.




                                                              5
            OMC\4828-4712-1595.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 93      Filed 05/14/20 Entered 05/14/20 15:55:20            Desc Main
                                                   Document      Page 8 of 27



            21.      Disposable Income means the projected disposable income of the Debtors as defined in

                     Section 1325(b)(2) of the Bankruptcy Code.

            22.      Effective Date shall mean the day on which the Confirmation Order becomes a Final

                     Order.

            23.      Final Order shall mean an order of the Bankruptcy Court or a court of competent

                     jurisdiction to hear appeals from the Bankruptcy Court which, not having been reversed,

                     modified, or amended, and not being stayed, and the time to appeal from which or to seek

                     review or rehearing of which having expired, has become final and is in full force and

                     effect.

            24.      Funding Source means the various sources of funding for the Plan as described in the

                     Disclosure Statement Part III.D.3.

            25.      Hammonton Property means 414 14th Street, Hammonton, NJ 08037, owned by the

                     Debtors, and the sale of which is has been authorized by the Court with a distribution of

                     proceeds contemplated pursuant to this Plan.

            26.      HFSL means the firm of Hovatter Friedman Saputelli & Levi LLP, of which debtor

                     Edward J. Hovatter is the Managing Member.

            27.      Impaired when used as an adjective preceding the words “Class of Claims” shall mean

                     that the Plan alters the legal, equitable, or contractual rights of the member of that class.

            28.      Litigation Rights means the claims, rights of action, suits, or proceedings, whether in

                     law or in equity, whether known or unknown, that the Debtors or their Estates may hold

                     against any Person (except to the extent such claims are expressly released under the

                     Plan), which are to be retained by the Reorganized Debtors pursuant to the Plan,




                                                                6
            OMC\4828-4712-1595.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 93      Filed 05/14/20 Entered 05/14/20 15:55:20             Desc Main
                                                   Document      Page 9 of 27



                     including, without limitation, claims or causes of action arising under or pursuant to

                     Chapter 5 of the Bankruptcy Code.

            29.      New Value Buyback means the Debtors’ contribution of $50,000.00 in excess of the

                     Completion Amount that permits the buyback of the New Value Contribution, as

                     described in the Disclosure Statement Part III.D.1.

            30.      New Value Contribution means the contribution of money or money’s worth to the plan

                     by the Edward J. Hovatter Irrevocable Trust as described in the Disclosure Statement Part

                     III.D.1.

            31.      Person shall mean an individual, a corporation, a partnership, an association, a joint

                     stock company, a joint venture, an estate, a trust, an unincorporated organization, or a

                     government or any political subdivision thereof or other entity.

            27.      Petition Date shall mean the date on which the Debtors filed their petition for relief

                     commencing the Chapter 11 Case.

            28.      Plan shall mean the Plan of Reorganization filed in these Proceedings, together with any

                     additional modifications and amendments made by the Debtors from time to time.

            29.      Primary Residence means the real property at 9 E. Aberdeen Road, Ocean City NJ 08226.

            30.      Priority Non-Tax Claim shall mean a Claim entitled to priority under Sections

                     507(a)(2), (3), (4), (5), (6) or (7) of the Bankruptcy Code, but only to the extent it is

                     entitled to priority in payment under any such subsection.

            31.      Priority Tax Creditor shall mean a Creditor holding a Priority Tax Claim.

            32.      Priority Tax Claim shall mean any Claim entitled to priority in payment under Section

                     507(a)(8) of the Bankruptcy Code, but only to the extent it is entitled to priority under

                     such subsection.



                                                                7
            OMC\4828-4712-1595.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 93     Filed 05/14/20 Entered 05/14/20 15:55:20             Desc Main
                                                  Document     Page 10 of 27



            33.      Proceedings shall mean the Chapter 11 Case of the Debtors.

            34.      Professional Persons means and refers to all attorneys, accountants, appraisers,

                     auctioneers, consultants, and other professionals retained or to be compensated pursuant to

                     an Order of the Court entered under Sections 327, 328, 330, or 503(b) of the Bankruptcy

                     Code.

            35.      Professional Claim means and refers to a claim by any and all professionals as provided

                     for in Sections 327, 328, 330 and 503(b) of the Bankruptcy Code.

            36.      Proponents means Edward Hovatter and Kimberly Macaluso Hovatter.

            37.      Reorganized Debtors means the Debtors, collectively after confirmation of the Plan.

            38.      Secured Claim means and refers to a Claim which is secured by a valid lien, security

                     interest, or other interest in property in which the Debtors have an interest which has been

                     perfected properly as required by applicable law, but only to the extent of the value of the

                     Debtors’ interest in such property, determined in accordance with Section 506(a) of the

                     Bankruptcy Code.

            38.      Unsecured Claim shall mean any Claim against the Debtors which arose or which is

                     deemed by the Bankruptcy Code to have arisen prior to the Petition Date for such Debtors,

                     and which is not (i) a secured claim pursuant to Section 506 of the Bankruptcy Code, as

                     modified by Section 1111(b) of the Bankruptcy Code, or (ii) a Claim entitled to priority

                     under Sections 503 or 507 of the Bankruptcy Code. “Unsecured Claim” shall include all

                     Claims against the Debtors that are not expressly otherwise dealt with in the Plan.

            39.      Other Definitions, a term used and not defined herein but that is defined in the

                     Disclosure Statement or Bankruptcy Code shall have the meaning set forth therein. The

                     words “herein”, “hereof”, “hereto, “hereunder”, and others of similar import refer to the



                                                               8
            OMC\4828-4712-1595.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 93     Filed 05/14/20 Entered 05/14/20 15:55:20           Desc Main
                                                  Document     Page 11 of 27



                     Plan as a whole and not to any particular section, subsection, or clause contained in the

                     Plan. Moreover, some terms defined herein are defined in the section in which they are

                     used.

            C.       Unclassified Claims

                     Certain types of claims are not placed into voting classes; instead they are unclassified.

            They are not considered impaired and they do not vote on the Plan because they are automatically

            entitled to specific treatment provided for them in the Bankruptcy Code. As such, the Proponent

            has not placed the following claims in a class. The treatment of these claims is provided below.

                     1.      Administrative Expenses and Fees

                     Administrative expenses are claims for costs or expenses of administering the Debtors’

            Chapter 11 case which are allowed under Code Section 503(b). Fees payable to the Clerk of the

            Bankruptcy Court and the Office of the United States Trustee were also incurred during the

            Chapter 11 Case. The Bankruptcy Code requires that all administrative expenses be paid on

            the Effective Date of the Plan, unless a particular claimant agrees to a different treatment.

                     The following chart lists all of the Debtor’s unpaid administrative fees and expenses

            ("Compensation"), an estimate of future professional fees and other administrative claims and

            fees and their treatment under the Plan:

                     NAME                     AMOUNT                  TREATMENT              TYPE OF CLAIM

                                            ESTIMATED                To be paid in full on
                                                                   the effective date from
                 Albert Casalnova            $16,750.00                                          Realtor
                                                                    escrowed proceeds of
                                                                    the Hammonton Sale.
                                                                     To be paid in full on
                                                                   the effective date from
              Cedar Design LLC                $14,991.24                                        Contractor
                                                                    escrowed proceeds of
                                                                    the Hammonton Sale.




                                                               9
            OMC\4828-4712-1595.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 93     Filed 05/14/20 Entered 05/14/20 15:55:20          Desc Main
                                                  Document     Page 12 of 27



                                                                   To be paid in full from
              Michael J. Lange Jr.              $700.00           the Funding Sources on       Appraiser
                                                                     the effective date.
             Obermayer Rebmann $175,000.00 (estimated) To be paid quarterly, Counsel to the Debtors
              Maxwell & Hippel                            pro rata with Miller
                     LLP                                Coffey Tate LLP from
                                                         the Funding Sources.
              Miller Coffey Tate $30,000.00 (estimated) To be paid quarterly,  Accountant to the
                     LLP                                      pro rata with        Debtors
                                                         Obermayer Rebmann
                                                        Maxwell & Hippel LLP
                                                           from the Funding
                                                                Sources.

              Office of U.S.               $350.00 (estimated)         Paid in full on
              Trustee Fees                                             Effective Date
                                        TOTAL: $237,091.24
                                       (estimated)


                             a. Court Approval of Professional Compensation and Expenses Required:

                     The Bankruptcy Court must approve all professional compensation and expenses. Each

            professional person requesting compensation in the case pursuant to Sections 327, 328, 330, 331,

            503(b) or 1103 of the Bankruptcy Code shall file an application for allowance of final

            compensation and reimbursement of expenses not later than ninety (90) days after the

            Confirmation Date. Nothing herein shall prohibit each professional person from requesting

            interim compensation during the course of this case pending Confirmation of this Plan. No

            motion or application is required to fix fees payable to the Clerk’s Office or the Office of the

            United States Trustee, as those fees are determined by statute. Obermayer and Miller Coffey

            Tate LLP have agreed to be paid after the Effective Date.

                      2.     Priority Tax Claims




                                                                 10
            OMC\4828-4712-1595.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 93     Filed 05/14/20 Entered 05/14/20 15:55:20               Desc Main
                                                  Document     Page 13 of 27



                     Priority tax claims are certain unsecured income, employment and other taxes described

            by Code Section 507(a)(8). The Code requires, and thus this Plan provides, that each holder of

            such a 507(a)(8) priority tax claim receives the present value of such claim in deferred cash

            payments, over a period not exceeding five (5) years from the Petition Date. The Debtor

            currently owes $222,495.45 in income tax to the Internal Revenue Service for prepetition taxes,

            and $18,118.12 to the State of New Jersey for income tax for the 2017 and 2018 tax years. Due

            to potential deductible losses related to the dissolution of HFSL, the Debtors may file an

            amended return for the prepetition periods that are in dispute, in order to lower their tax

            liability. The Debtors believe this liability may be lowered. The Debtors have hired Miller

            Coffey Tate in order to do so. Pursuant to 26 U.S.C. §1398, the Debtors will elect to close their

            2019 tax year on the Petition Date. The Internal Revenue Service, or the Debtors, may file a

            postconfirmation proof of claim for any prepetition amounts attributable to the shorted 2019 tax

            year. Any Allowed amount in such proof of claim will be treated pursuant to the Plan.

                     The Debtors will make quarterly payments from the Funding Sources, with interest of

            5% (for the Internal Revenue Service) or 7.75% (for the State of New Jersey) or at the interest

            rate in effect at the time of Confirmation in order to pay these Claims in full within 5 years of

            the Petition Date. To the extent these claims are reduced, available income for distribution to

            creditors will increase, though there is no guaranty of reductions. Any refunds in any taxable

            year following the Effective Date will be first used to offset prepetition tax liabilities.

            D.        Classified Claims and Interests

                      1.     Classes of Secured Claims




                                                               11
            OMC\4828-4712-1595.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 93     Filed 05/14/20 Entered 05/14/20 15:55:20                 Desc Main
                                                  Document     Page 14 of 27



                     Secured claims are claims secured by liens on property of the estate. The following

            represent all classes containing Debtors’ secured pre-petition claims and their treatment

            under this Plan:

                  CLASS #          DESCRIPTION         INSIDERS IMPAIRED                    TREATMENT
                                                             (Y/N)        (Y/N)
              Class 1 Allowed Class 1 consists of                                 The Debtors will make no contract
              Secured Claim the Allowed Secured                                   or adequate protection payments on
               of 360 Capital Claim of 360 based                                  account of this Claim, but the
                               upon the 360 Loan                                  Debtor will post-petition pay
                                Documents, to the                                 currently all taxes on the collateral.
                              extent allowed. This                                At the closing on the Hammonton
                               Claim is secured by                                Property, 360 Capital shall hold
                               a third-position lien                              $56,000.00 in escrow until the
                               on the Hammonton                                   Effective Date of the Plan or June
                                  Property or the                                 30, 2020, whichever occurs first.
                                 proceeds of sale.                                When 360 Capital is permitted to
                                   The Claim is                                   apply the funds, it may apply the
                              $54,400.08 pursuant                                 escrowed proceeds to pay principal
                                to 360’s proof of                                 and 6% interest, however, no
                              claim. The Debtors                                  default interest, attorney’s fee or
                                 are unsure of the            NO          YES     costs will be paid.
                                   value of the
                              collateral underlying                               If 360 Capital holds proceeds in
                                 the 360 Secured                                  excess of the amount needed to
                                      Claim.                                      satisfy its debt in full on the date it
                                                                                  is permitted to apply the escrowed
                                                                                  funds, 360 Capital shall return the
                                                                                  excess proceeds to the Debtors, who
                                                                                  shall distribute them pursuant to the
                                                                                  Plan.

                                                                                  If the Hammonton Sale does not
                                                                                  occur, the Debtors agree not to
                                                                                  contest relief from the automatic
                                                                                  stay.




                                                                     12
            OMC\4828-4712-1595.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 93     Filed 05/14/20 Entered 05/14/20 15:55:20           Desc Main
                                                  Document     Page 15 of 27



              Class 2 Allowed      Class 2 consists of                       The Debtors will make no contract
              Secured Claim        the Allowed                               or adequate protection payments on
                of Republic        Secured Claim of                          account of this Claim, but the
                   Bank            Republic Bank                             Debtor will post-petition pay
                                   based upon a                              currently all taxes on the collateral.
                                   second lien                               This Claim will be paid in full at
                                   position for a                            closing from proceeds of the sale of
                                   HELOC on the                              the Hammonton Property. Republic
                                   Hammonton                                 Bank has acknowledged that the
                                   Property. The                             sale is necessary to the Debtors’
                                   Republic claim is                         reorganization pursuant to the Plan,
                                   $234,354.96, with                         but may apply sale proceeds
                                   prepetition arrears                       immediately upon receipt without
                                   at $950.44                                condition or qualification.
                                   pursuant to
                                   Republic’s proof          NO        YES   If the Hammonton sale does not
                                   of claim. The                             occur, the Debtors agree not to
                                   Debtors are unsure                        contest relief from the automatic
                                   of the value of the                       stay or a foreclosure proceeding
                                   collateral                                filed by Republic Bank.
                                   underlying the
                                   Republic Bank
                                   Secured Claim.




                                                                  13
            OMC\4828-4712-1595.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 93     Filed 05/14/20 Entered 05/14/20 15:55:20          Desc Main
                                                  Document     Page 16 of 27



                   Class 3         Class 3 consists of                       The Debtors intend to retain the
               Secured Claim       the Allowed                               Primary Residence on account of
                of Shellpoint      Secured Claim                             the New Value Contribution. The
                 Mortgage          Shellpoint, based                         Debtors will: (i) cure prepetition
                 Servicing.        upon the                                  arrears of $1,754.79; (ii) cure
                                   Shellpoint Loan                           postpetition arrears of
                                   Documents, to the                         approximately $31,000.00 through
                                   extent Allowed.                           April 2020, together with any
                                   The collateral is a                       additional un-paid mortgage
                                   first priority Lien                       payment which becomes due; (iii)
                                   on the Primary                            pay $2,500.00 attributable to
                                   Residence. The                            interest on Shellpoint’s oversecured
                                   Shellpoint claim is                       claim on or before September 1,
                                   listed at                                 2020 or the Effective Date,
                                   $1,894,628.93                             whichever shall come
                                   with $1,754.79 of                         sooner. Shellpoint shall apply all
                                   prepetition arrears,      NO        YES   suspense funds towards this arrears
                                   and as undisputed.                        cure. The Debtors will also make
                                   Shellpoint holds                          direct contract payments from the
                                   postpetition                              Effective Date forward directly to
                                   payments of                               Shellpoint. The Debtors will post-
                                   approximately                             petition pay currently all taxes and
                                   $14,000.00 in                             insurance on the property until the
                                   suspense.                                 lien and Claim is paid in full. In
                                                                             light of the treatment set forth
                                                                             above, Shellpoint waives its rights
                                                                             to seek recovery of amounts owed
                                                                             for attorney’s fees and default rate
                                                                             interest attributable to any pre-
                                                                             Confirmation default. The Debtors
                                                                             reserve their right to apply for a
                                                                             forbearance available under any
                                                                             applicable law.




                                                                  14
            OMC\4828-4712-1595.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 93     Filed 05/14/20 Entered 05/14/20 15:55:20            Desc Main
                                                  Document     Page 17 of 27



              Class 4 Secured Class 4 consists of                            The Debtors will retain the vehicle.
                 Claim of     the Allowed                                    The Debtors will pay this Claim in
               Citizens Bank Secured Claim of                                full through the Plan, with 6%
                              Citizens Bank NA,                              interest. Citizens Bank will retain
                              based upon the                                 its lien until it is paid in full.
                              Citizens retail                                Citizens Bank waives all late fees,
                              installment                                    default interest any attorney’s fees
                              agreement. The                                 attributable to any preconfirmation
                              Citizens claim is                              default.
                              $13,333.76                     NO        YES
                              pursuant to
                              Citizens’ proof of
                              claim, with no
                              prepetition arrears.
                              The collateral is a
                              2015 Mercedes
                              Benz GLA-250.


              Class 5 Secured      Class 5 consists of                        The Debtors will retain the
              Claim of Jersey      the Allowed                                vehicle. The Debtors will continue
              Shore Federal        Secured Claim of                           to make direct payments on the
               Credit Union        Jersey Shore                               contract. Jersey Shore Federal
                                   Federal Credit                             Credit Union will retain its lien
                                   Union based upon                           until it is paid in full. Jersey Shore
                                   the Jersey Shore                           Federal Credit Union waives the
                                   retail installment                         default caused by the filing of this
                                   agreement. Per                             Bankruptcy, and waives all late
                                   the creditor’s            NO        YES    fees, default interest any attorney’s
                                   proof of claim, the                        fees attributable to this default.
                                   claim is
                                   $14,811.72 with
                                   no prepetition
                                   arrears. The
                                   collateral is a 2015
                                   Mercedes Benz
                                   C300.




                                                                  15
            OMC\4828-4712-1595.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA             Doc 93     Filed 05/14/20 Entered 05/14/20 15:55:20            Desc Main
                                                   Document     Page 18 of 27



              Class 6 Secured      Class 6 consists of                         The Debtors will pay this Secured
                 Claim of          the Allowed                                 Claim upon the sale of the
               Township of         Secured Claim of                            Hammonton Property. No
               Hammonton           the Township of                             payments will be made until the
                                   Hammonton,                                  sale, but interest will continue to
                                   secured by a first                          accrue at the statutory rate of 8% or
                                   position real estate      NO        YES     the interest rate in effect at
                                   tax lien on the                             Confirmation. The Township of
                                   Hammonton                                   Hammonton shall not be entitled to
                                   Property in the                             default or penalty rate interest.
                                   amount of
                                   $3,422.92, to the
                                   extent Allowed.



                   2.          Priority Non-Tax Claims

                  Certain priority non-tax claims that are referred to in Code Sections 507(a)(3), (4), (5),

            (6), and (7) are entitled to priority treatment. No such claims exist. The Debtors have no

            unsecured claims entitled to priority.

                     3.        Class of General Unsecured Claims

                        General unsecured claims are unsecured claims not entitled to priority under Code

            Section 507(a). These claims are to be treated as follows:

             CLASS#                 DESCRIPTION         IMPAIRED       TREATMENT
                                                          (Y/N)
             Class 7A Undisputed General Unsecured         YES   Class 7A creditors will receive
                      Claims of creditors. These Claims          quarterly payment from the
                      include all General Unsecured              Funding Sources, sharing pro rata
                      Claims that do not belong to any           treatment with Class 7B, 7C and
                      other class, as well as any other          7D creditors, until the Debtors
                      unsecured deficiency claims not            have funded the Plan up to the
                      otherwise waived by a creditor in          Completion Amount. If the
                      this Plan.                                 Debtors make the New Value
                                                                 Buyback, that payment may also
                                                                 be shared pro rata between general
                                                                 unsecured classes.




                                                                  16
            OMC\4828-4712-1595.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 93     Filed 05/14/20 Entered 05/14/20 15:55:20     Desc Main
                                                  Document     Page 19 of 27



             Class 7B Nondischargeable General                     YES   Class 7B creditors will receive
                      Unsecured Claims. These Claims                     quarterly payment from the
                      include the penalty and interest upon              Funding Sources, sharing pro rata
                      that penalty portion of the Claim of               treatment with Class 7A, 7C and
                      the Internal Revenue Service.                      7D creditors, until the Debtors
                                                                         have funded the Plan up to the
                                                                         Completion Amount. If the
                                                                         Debtors make the New Value
                                                                         Buyback, that payment may also
                                                                         be shared pro rata between general
                                                                         unsecured classes. No interest
                                                                         will be paid to this Class.




             Class 7C Friedman Claims. These Claims                      The Debtors have objected to the
                      include the include the Claim of                   Friedman Claims. Pending
                      Kenneth and Randi Friedman,                        resolution of the Debtors’
                      purportedly $259,360.00 according                  objection, the Debtors will escrow
                      to the Friedmans’ Proof of Claim.                  the portion of each payment to
                                                                         Class 7C creditors. Upon
                                                                         resolution of the Debtors’
                                                                         objection, escrowed monies will
                                                                         be paid to Class 7C consistent
                                                                         with the outcome of the objection.
                                                                         Class 7C creditors will receive
                                                                         quarterly payment from the
                                                                         Funding Sources, sharing pro rata
                                                                         treatment with Class 7A, 7B and
                                                                         7D creditors, until the Debtors
                                                                         have funded the Plan up to the
                                                                         Completion Amount. If the
                                                                         Debtors make the New Value
                                                                         Buyback, that payment may also
                                                                         be shared pro rata between general
                                                                         unsecured classes.




                                                              17
            OMC\4828-4712-1595.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 93     Filed 05/14/20 Entered 05/14/20 15:55:20        Desc Main
                                                  Document     Page 20 of 27



             Class 7D Receiver Claims. These Claims               YES      The Debtors intend to object to the
                      include the Claim of Charles N.                      Receiver Claims. Pending
                      Persing as Receiver for HFSL,                        resolution of the Debtors’
                      purportedly $182,986.87 according                    objection, the Debtors will escrow
                      to the Receiver’s Proof of Claim.                    the portion of each payment to
                                                                           Class 7D creditors. Upon
                                                                           resolution of the Debtors’
                                                                           objection, escrowed monies will
                                                                           be paid, if at all to Class 7D
                                                                           consistent with the outcome of the
                                                                           objection. Class 7D creditors will
                                                                           receive payment from the Funding
                                                                           Sources, sharing pro rata treatment
                                                                           with Class 7A, 7B and 7C
                                                                           creditors, until the Debtors have
                                                                           funded the Plan up to the
                                                                           Completion Amount. If the
                                                                           Debtors make the New Value
                                                                           Buyback, that payment may also
                                                                           be shared pro rata between general
                                                                           unsecured classes.




                     4.      Class of Retained Interests

                     Individual debtors may not retain non-exempt property on account of their prior

            ownership of that property. They may retain non-exempt property on account of a contribution

            of new value reasonably equivalent to the retained non-exempt property.

               CLASS#                DESCRIPTION             IMPAIRED              TREATMENT
                                                               (Y/N)
                 Class 8   The Debtors’ retained interest in    YES         The Debtors will retain all
                           non-exempt estate property.                      their interests in non-exempt
                           This interest is the non-exempt,                 estate property on account of
                           realizable equity in the Primary                 the New Value Contribution of
                           Residence, totaling $50,000.00.                  the Edward J. Hovatter
                                                                            Irrevocable Trust.



            E.       Acceptance or Rejection of Plan



                                                             18
            OMC\4828-4712-1595.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 93     Filed 05/14/20 Entered 05/14/20 15:55:20           Desc Main
                                                  Document     Page 21 of 27



                     Each impaired class of Creditors with claims against the Debtors’ estate shall be entitled

            to vote separately to accept or reject the Plan. A class of Creditors shall have accepted the Plan if

            the Plan is accepted by at least two-thirds in the aggregate dollar amount and more than one-half

            in number of holders of the allowed Claims of such class that have accepted or rejected the Plan.

            In the event that any impaired class of Creditors or Interest Holders shall fail to accept the Plan

            in accordance with Section 1129(a) of the Bankruptcy Code, the Proponent reserves the right to

            request that the Bankruptcy Court confirm the Plan in accordance with Section 1129(b) of the

            Bankruptcy Code.

            F.       Means of Effectuating the Plan

                     1.      Funding for the Plan

                     As discussed in greater detail in the Disclosure Statement Part III.D.3, the Plan will be

            funded by the Funding Sources: the liquidation of the Hammonton Property, any federal or

            state tax refund obtained during the life of the Plan, the proceeds of any Affirmative Litigation,

            any New Value Contribution and the contributions from the Debtors’ disposable income. The

            total amount necessary to fund the Plan is the Completion Amount discussed in greater detail

            in the Disclosure Statement Part II.D.2.

                     2.      Post-Confirmation Management

                     Since the Debtors are individuals each will act as the manager of their own affairs, but

            will not have a formal role or compensation.

                     3.      Disbursing Agent

                     Kimberly Macaluso Hovatter shall act as the disbursing agent for the purpose of making

            all distributions provided for under the Plan. The Disbursing Agent shall serve without bond and




                                                             19
            OMC\4828-4712-1595.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 93     Filed 05/14/20 Entered 05/14/20 15:55:20           Desc Main
                                                  Document     Page 22 of 27



            shall receive no compensation for distribution services rendered and expenses incurred pursuant

            to the Plan.

                     4. __ Sale of Hammonton Property

                     The Debtors have an executed agreement of sale for the Hammonton Property. The

            agreement of sale provides for the sale of the Hammonton Property to disinterested non-insiders

            Anthony and Dorothy Peseller for a total price of $335,000.00. As discussed in greater detail the

            Disclosure Statement Part III.D.4, Confirmation of the Plan shall constitute authority for the title

            company, 360 Capital and the Debtors to transfer, apply and/or pay proceeds pursuant to the

            April 28, 2020 Order and the Plan. The Debtors’ failure to sell the Hammonton Property

            pursuant to the Plan shall not be a default under the Plan.


                                                             III.

                                      TREATMENT OF MISCELLANEOUS ITEMS

            A.       Executory Contracts and Unexpired Leases

                     1.      Assumptions

                     The following are the unexpired leases and executory contracts to be assumed as

            obligations of the reorganized Debtors under this Plan:

                     Hovatter’s membership and status as Managing Member of HFSL.

                     The Debtors will determine by the Confirmation Date which additional contracts, if

            any, it intends to assume.

                     On the Effective Date, each of the unexpired leases and executory contracts as

            determined by the Debtors shall be assumed as obligations of the reorganized Debtors. The

            Order of the Court confirming the Plan shall constitute an Order approving the assumption of

            each lease and contract. If you are a party to a lease or contract to be assumed and you object to

                                                             20
            OMC\4828-4712-1595.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 93     Filed 05/14/20 Entered 05/14/20 15:55:20            Desc Main
                                                  Document     Page 23 of 27



            the assumption of your lease or contract, you must file and serve your objection to the Plan

            within the deadline for objecting to the confirmation of the Plan.

                     2.      Rejections

                     On the Effective Date, all executory contracts not assumed shall be deemed to be rejected.

            The order confirming the Plan shall constitute an order approving the rejection of the lease or

            contract. If you are a party to a contract or lease to be rejected and you object to the rejection of

            your contract or lease, you must file and serve your objection to the Plan within the deadline for

            objecting to the confirmation of the Plan. See Disclosure Statement for the specific date.




                                                              21
            OMC\4828-4712-1595.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 93     Filed 05/14/20 Entered 05/14/20 15:55:20            Desc Main
                                                  Document     Page 24 of 27



                      THE BAR DATE FOR FILING A PROOF OF CLAIM BASED ON A CLAIM

            ARISING FROM THE REJECTION OF A LEASE OR CONTRACT IS THE

            EARLIER OF (I) THE DATE SET FORTH FOR FILING CLAIMS IN ANY ORDER

            OF THE BANKRUPTCY COURT APPROVING SUCH REJECTION OR (II)

            THIRTY (30) DAYS AFTER THE CONFIRMATION DATE.

                     Any claim based on the rejection of an executory contract or unexpired lease will be barred

            if the proof of claim is not timely filed, unless the Court later orders otherwise.

            B.       Changes in Rates Subject to Regulatory Commission Approval

                     This Debtors are not subject to governmental regulatory commission approval

            of its rates.

            C.        Retention of Jurisdiction

                      The Bankruptcy Court shall retain jurisdiction of this case pursuant to the provisions of

            Chapter 11 of the Bankruptcy Code, pending the final allowance or disallowance of all Claims

            affected by the Plan, and to make such orders as are necessary or appropriate to carry out the

            provisions of this Plan.

                      In addition, the Court shall retain jurisdiction to implement the provisions of the Plan in

            the manner as provided under Section 1142, sub-paragraphs (a) and (b) of the Bankruptcy Code.

            If the Bankruptcy Court abstains from exercising, or declines to exercise jurisdiction, or is

            otherwise without jurisdiction over any matter set forth in this Section, or if the Debtors or the

            reorganized debtors elect to bring an action or proceeding in any other forum, then this Section

            shall have no effect upon and shall not control, prohibit or limit the exercise of jurisdiction by

            any other court, public authority or commission having competent jurisdiction over such matters.




                                                              22
            OMC\4828-4712-1595.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 93     Filed 05/14/20 Entered 05/14/20 15:55:20              Desc Main
                                                  Document     Page 25 of 27



            D.        Procedures for Resolving Contested Claims

                      Objections to Claims and interests, except for those Claims more specifically deemed

            Allowed in the Plan, may be filed by the Reorganized Debtors or any party in interest up to and

            including sixty (60) days following the entry of the Confirmation Order. Notwithstanding this time

            limitation, except that the Debtors and/or the Disbursing Agent shall have one (1) year to object to

            the Class 7D claim of the Receiver and the Class 7A claim of Madison Ventures LLC and related

            entities, as those objections are part of a larger multi-claim suit for affirmative recovery as described

            in the Affirmative Litigation provision.

                      With respect to disputed Claims, the Disbursing Agent will hold in a separate interest

            bearing reserve account such funds as would be necessary in order to make the required

            distribution on the Claim, as listed either in the Debtors’ schedules or the filed proof(s) of claim.

            E.        Notices under the Plan

                      All notices, requests or demands with respect to this Plan shall be in writing and shall

            be deemed to have been received within five (5) days of the date of mailing, provided they are

            sent by registered mail or certified mail, postage prepaid, return receipt requested, and if sent to

            the Proponent, addressed to:

                                              Edmond M. George, Esquire
                                       OBERMAYER REBMANN MAXWELL & HIPPEL LLP
                                                1120 Route 73, Suite 420
                                            Mount Laurel, New Jersey 08054

                                                              IV.

                                           EFFECT OF CONFIRMATION OF PLAN

            A.        Discharge

                      This Plan provides that upon payment of the Completion Amount pursuant to this

            Plan, Debtors shall be discharged of liability for payment of debts incurred before


                                                               23
            OMC\4828-4712-1595.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 93     Filed 05/14/20 Entered 05/14/20 15:55:20           Desc Main
                                                  Document     Page 26 of 27



            Confirmation, pursuant 11 U.S.C.§ 1141. However, any liability imposed by the Plan will not

            be discharged. If Confirmation of this Plan does not occur, the Plan shall be deemed null and

            void. In such event, nothing contained in this Plan shall be deemed to constitute a waiver or

            release of any claims against the Debtors or their estate or any other persons, or to prejudice

            in any manner the rights of the Debtors or their estate or any person in any further proceeding

            involving the Debtors or their estate. The provisions of this Plan shall be binding upon the

            Debtors and all Creditors, regardless of whether such Claims are impaired or whether such

            parties accept this Plan, upon Confirmation thereof.

            B.       Revesting of Property in the Debtors

                     Except as provided in Section IV.D. hereinafter, and except as provided elsewhere in the

            Plan, the Confirmation revests all of the property of the estate in the Debtors. In accordance with

            Section 1123(b) of the Bankruptcy Code, each Debtor or Reorganized Debtor shall retain all of

            their respective Litigation Rights that such Debtor or Reorganized Debtor may hold against any

            Person and may enforce, sue on, settle, or compromise all such Litigation Rights, or may decline

            to do any of the foregoing with respect to any such Litigation Rights.

            C.       Modification of Plan

                     The Proponent of the Plan may modify the Plan at any time before Confirmation.

            However, the Court may require a new disclosure statement or revoting on the Plan if

            Proponent modifies the Plan before Confirmation.

                     The Proponent may also seek to modify the Plan at any time after Confirmation so long

            as (1) the Plan has not been substantially consummated, (2) no order granting the Debtors a

            discharge pursuant to the Plan has been entered and (3) the Court authorizes the proposed

            modification after notice and a hearing.



                                                             24
            OMC\4828-4712-1595.v1-5/7/20
DocuSign Envelope ID: B4B7191F-1022-4EBC-9498-45BCC15000E2
           Case 19-31483-ABA            Doc 93     Filed 05/14/20 Entered 05/14/20 15:55:20           Desc Main
                                                  Document     Page 27 of 27



            D.       Post-Confirmation Conversion/Dismissal

                     A creditor or party in interest may bring a motion to convert or dismiss the case under

            §1112(b), after the Plan is confirmed, if there is a default in performing under the Plan. If the

            Court orders the case converted to Chapter 7 after the Plan is confirmed, then all property that

            had been property of the Chapter 11 estate, except property included in the Chapter 11 estate

            under §1115, which has not been disbursed pursuant to the Plan, will revest in the Chapter 7

            estate, and the automatic stay will be reimposed upon the revested property only to the extent

            that relief from stay was not previously granted by the Court during this case.

            E.       Post-Confirmation Quarterly Fees

                   Quarterly fees pursuant to 28 U.S.C. Section 1930(a)(6) continue to be payable to the

            office of the United States trustee post-confirmation until such time as the case is converted,

            dismissed, or closed pursuant to a final decree.



            Dated: 5/12/2020                        ___________________
                                                    Edward J. Hovatter



            Dated:    5/12/2020                     ___________________
                                                    Kimberly Macaluso Hovatter




                                                               25
            OMC\4828-4712-1595.v1-5/7/20
